Citation Nr: 0215677	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  00-24 525A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to service connection for a lung disorder, 
claimed as secondary to service-connected gastroesophageal 
reflux disorder (GERD) and hiatal hernia.

2.  Entitlement to service connection for a heart disorder, 
claimed as secondary to service-connected GERD and hiatal 
hernia.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Oklahoma Department on 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel

INTRODUCTION

The veteran had active service from September 1961 to April 
1983.  Service in Vietnam is indicated by the evidence of 
record. 

These matters come before the Board of Veterans' Appeals (the 
Board) on appeal from March 2000 and April 2000 rating 
decisions of the Department of Veteran's Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma which denied the 
benefits sought on appeal.


FINDINGS OF FACT

1. The medical evidence of record does not demonstrate that 
the veteran's lung disorder was caused or chronically 
worsened by his service-connected GERD and hiatal hernia. 

2.  The medical evidence of record does not demonstrate that 
the veteran's heart disorder was caused or chronically 
worsened by his service-connected GERD and hiatal hernia. 

3.  The veteran's service-connected disabilities include GERD 
and hiatal hernia (currently evaluated as 60% disabling), 
post-traumatic stress disorder (30%), tendonitis of the left 
shoulder (30%), diabetes mellitus type II (20%); peripheral 
neuropathy of the right foot (10%) and peripheral neuropathy 
of the left foot (10%).  His combined disability rating is 90 
percent.

4.  The veteran's service-connected GERD and hiatal hernia, 
posttraumatic stress disorder (PTSD), tendonitis of the left 
shoulder, diabetes mellitus type II  and peripheral 
neuropathy of both feet do not render him unable to secure or 
follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.The veteran's lung disorder is not proximately due to or 
the result of a service-connected disability, and service 
connection is therefore denied.  38 C.F.R. § 3.310 (2001).

2.  The veteran's heart disorder is not proximately due to or 
the result of a service-connected disability, and service 
connection is therefore denied.  38 C.F.R. § 3.310 (2001).

3.  The requirements for TDIU have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection on a 
secondary basis for a lung disorder and a heart disorder, 
contending that they were caused by his service-connected 
GERD and hiatal hernia.  In addition, he is seeking 
entitlement for TDIU, contending that his service-connected 
disabilities prevent him from securing and retaining gainful 
employment.

In the interest of clarity, after reviewing generally 
applicable law and regulations and describing the factual 
background of this case, the Board will discuss the issues on 
appeal.

Relevant law and regulations

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [[codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the veteran's claims were filed in September 1999 and 
April 2000, and remain pending.  The provisions of the VCAA 
and the implementing regulations are accordingly applicable.  
See Holliday v. Principi, 14 Vet. App. 280 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

As set forth below, the RO's actions throughout the course of 
this appeal have satisfied the requirements under the VCAA. 

(i)  Standard of review

In April 2000, the RO initially denied the veteran's claims 
of entitlement to service connection for a heart disorder and 
lung disorder, claimed as secondary to his service-connected 
GERD and hiatal hernia, by finding that the claims were not 
well grounded.  Because VCAA eliminated the former 
requirement in law that service connection claims be well-
grounded, the veteran's claims were reconsidered under the 
VCAA in the September 2002 supplemental statement of the 
case.
 
The current standard of review is as follows:

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant. 38 U.S.C.A. § 5107 (West 
Supp. 2001); 38 C.F.R. § 3.102 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (the Court) stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail." To deny a claim on its merits, the preponderance of 
the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

The Board will apply the current standard of review in 
addressing the veteran's claims.

(ii.) Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to a claimant describing 
evidence potentially helpful to the claimant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The veteran was informed in March 2000 and April 2000 letters 
and rating decisions of the evidence needed to substantiate 
his claims, and he was provided an opportunity to submit such 
evidence.  Moreover, in September 2000 statements of the 
case, and supplemental statements of the case issued in 
September 2002, the RO notified the veteran of regulations 
pertinent to service connection and TDIU claims, informed him 
of the reasons why his claims had been denied, and provided 
him additional opportunities to present evidence and argument 
in support of his claims.  

In February 2001 and June 2002 letters, along with the 
September 2002 supplemental statements of the case, the 
veteran was informed of VA's duty to obtain evidence on his 
behalf.  The veteran was notified that VA would obtain all 
relevant service medical records, VA medical records and 
employment records.  In addition, VA indicated that it would 
request other relevant records held by any Federal agency or 
department.  The veteran was informed of his duty to provide 
VA with enough information to identify and locate other 
existing records, i.e., names of persons, agencies, or 
companies that hold relevant medical records, addresses of 
these individuals, and the dates that such treatment was 
received.  

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. § 5103 
and Quartuccio in that the veteran was clearly notified of 
the evidence necessary to substantiate his service connection 
claim.  Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

(iii.) Duty to assist

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

The veteran's service medical records have been received, as 
have VA outpatient treatment reports and private medical 
records.  In addition, the veteran was provided with several 
VA examinations.  The Board finds that all known and 
ascertainable medical records have been obtained and are 
associated with the claims file.  The veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of this claims.

In summary, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statute.  The Board will accordingly proceed to a review of 
the merits of the issues on appeal.

Service connection claims

The veteran contends that he has a pulmonary disorder and a 
cardiovascular disorder which are caused by his service-
connected GERD and hiatal hernia.  He therefore seeks service 
connection on a secondary basis.

At the outset of its discussion, the Board observes that the 
veteran does not contend, and the medical and other evidence 
of record does not demonstrate or even suggest, that 
pulmonary and/or cardiovascular disabilities existed during 
service or within the one year presumptive period after 
service.  In addition, the veteran does not contend, and the 
medical evidence does not demonstrate or suggest that any 
other service-connected disability caused the claimed 
pulmonary and/or cardiovascular conditions.  Accordingly, the 
Board's inquiry will be limited exploring whether a 
relationship exists between the service-connected GERD and 
hiatal hernia and the claimed disabilities.  

Relevant law and regulations

Service connection

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310(a) (2001). 

Additional disability resulting from the aggravation of a non 
service-connected condition by a service-connected condition 
is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. 
Brown, 7 Vet. App. 439, 448.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence of a nexus between the service-
connected disability and the current disability.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999); see also Reiber v. 
Brown, 7 Vet. App. 513, 516-7 (1995).  The
  determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  

1.  Entitlement to service connection for a lung disorder, 
claimed as secondary to service-connected GERD and hiatal 
hernia.

Factual background

VA outpatient treatment records dated from February 1994 to 
September 1999, report that the veteran was diagnosed with 
mild chronic obstructive pulmonary disorder (COPD).  A 
September 1999 report stated that GERD/tracheitis was a 
condition that caused acidic irritation to the windpipe, and 
in severe cases, the lungs.  In addition, this report stated 
that over time with repeated exposure and damage, the 
irritation could lead to scar formation, making the lungs 
stiff and hard and causing interference with the proper 
motion of the lungs.  The same treatment record indicated 
that the veteran had COPD with restrictive lung disease that 
had been aggravated by his smoking history and his GERD.

In August 1999 and April 2000 correspondence, R.L.C., M.D., 
stated that he had treated the veteran since 1994 for several 
disabilities.  He reported that the veteran had a history of 
mild asthma and COPD, and asserted that stated that "it is 
thought" that the veteran's reflux caused scarring of the 
his lung, and the scarring lead to breathing and oxygenation 
difficulties.  In December 2000, Dr. C. stated that, in his 
opinion, "reflux disease can cause problems with the lungs 
and trachea."  

At his December 1999 VA examination for respiratory 
disorders, the veteran reported that he has been diagnosed 
with asthma, emphysema, and COPD.  He also stated that he had 
been informed that his GERD and hiatal hernia had lead to his 
lung problems.  Following a clinical examination, the 
examiner diagnosed the veteran with shortness of breath of 
unknown origin and noted that the pulmonary function tests 
showed no evidence of restrictive or obstructive lung 
disease, and a chest X-ray was within normal limits.  The 
examiner also stated that while severe reflux can lead to 
aspiration pneumonia, and multiple aspirations can lead to 
scarring in the lungs that may lead to breathing problems, it 
was "not likely" that the veteran's shortness of breath was 
caused by his GERD and hiatal hernia.  

At an August 2001 VA examination in August 2001, the veteran 
stated that he had a breathing problem related to his GERD.  
He complained of a cough, shortness of breath, and pains in 
his lungs.  The examiner indicated that the veteran had been 
a smoker for approximately 35 years.  Following an 
examination, the veteran was diagnosed with COPD.  Pulmonary 
function tests were normal.  The VA examiner asserted that 
the veteran's lung condition was primarily related to smoking 
rather than to GERD.  The VA examiner noted that while the 
veteran's lung disorder showed evidence of reactive airway 
disease, a component of COPD, and that reactive airway 
disease can be exacerbated by GERD, he opined that it was not 
likely the lone cause of his problems.  

A September 2002 VA examiner stated that it was "not 
likely" that the veteran's lung disorder was secondary to 
his GERD.  

Analysis

The issue on appeal involves secondary service connection.  
As discussed below, the issue hinges on evidence which may 
serve to link the veteran's service-connected GERD and hiatal 
hernia with his lung disorder.  For reasons and bases to be 
explained below, the Board concludes that the veteran's lung 
disorder is not proximately due to, or the result of, his 
service-connected GERD and hiatal hernia.

As previously stated, in order to prevail on the issue of 
entitlement to secondary service connection, the following 
requirements must be met: (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The veteran's pertinent medical history has been 
recapitulated above.  With respect to Wallin element (1), the 
evidence of record reflects that the veteran was diagnosed 
with COPD and shortness of breath in 1994.  That diagnosis 
was corroborated by VA examination reports dated in December 
1999 and August 2001.  The first element of the Wallin 
analysis has accordingly been satisfied.  

With respect to Wallin element (2), the veteran was service-
connected for GERD and hiatal hernia in June 1999.  Thus, 
Wallin element (2) has also been met.  

The question which must be answered by the Board, therefore, 
is whether there is a nexus between the veteran's lung 
disorder and his service-connected GERD and hiatal hernia.  
The question presented in this case is essentially medical in 
nature. The Board is prohibited from exercising its own 
independent judgment to resolve medical questions.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). However, 
the record on appeal contains medical opinions that have been 
submitted by the veteran or obtained by the RO. 

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, consistent with Colvin, the Court has held 
that the Board may not reject medical opinions based on its 
own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 
(1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches. . . . As 
is true with any piece of evidence, the credibility and 
weight to be attached to these opinions [are] within the 
province of the adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).

In essence, the veteran has presented evidence that GERD and 
hiatal hernia may cause acidic irritation of the lungs.  He 
has presented no evidence, however, that his service-
connected GERD and hiatal hernia has caused such damage to 
his lungs.  As explained immediately below, the only 
competent medical evidence indicates that the pulmonary 
damage due to GERD and hiatal hernia suggested by the 
veteran's medical evidence does not in fact exist in his 
case.   

There are two VA examination reports of record that indicate 
that the veteran's lung disorder is not a result of his 
service-connected GERD and hiatal hernia.  In August 2001, 
the VA examiner diagnosed the veteran with COPD but found no 
clinical evidence to justify a finding that his lung disorder 
was related to GERD and hiatal hernia.  The examiner cited 
the results of the pulmonary function test, reflecting that 
no restrictive disease was present, and stated that the 
veteran's lung disorder was likely primarily related to his 
history of smoking.  The VA physician who reviewed the entire 
medical record in September 2002 asserted that it was "not 
likely" that the veteran's lung disorder was related to his 
service-connected GERD.  The VA physician based his opinion 
on the veteran's history of smoking and on the report of 
pulmonary function testing of record, which did not identify 
a restrictive or obstructive defect, which would be the case 
if GERD had caused damage to the pulmonary system.
  
VA outpatient treatment records which discussed the veteran's 
lung disorder failed to comment on its etiology.  While a 
September 1999 report noted that the veteran had 
GERD/tracheitis, and described that the disorder may cause 
damage to the lungs, the examiner offered no comment on 
whether the veteran's particular lung disorder stemmed from 
his GERD.  In addition, Dr. C., in April 2000 and December 
2000, letters stated that GERD can cause problems with the 
lungs and trachea.  However, he did not comment on whether 
the veteran in fact suffered from lung problems related to 
GERD.  His April 2000 statement maintaining that "it is 
thought" that the veteran's lung disorder stemmed from GERD 
is vague as it does not indicate whose diagnosis is being 
offered.  Similarly, Dr. C.'s December 2000 statement that 
"reflux disease can cause problems with the lungs and 
trachea" is a general statement which does not discuss the 
veteran's specific circumstances. 
These reports are entitled to little weight of probative 
value.  The Court has held that medical opinions which are 
speculative, general or inconclusive in nature are of little, 
if any, probative value. See Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996); Sacks v. West, 11 Vet. App. 314, 316-7 (1998).     

The veteran has thus not presented any specific medical 
evidence that serves to link his diagnosed lung disorder with 
his service-connected GERD and hiatal hernia.  Although he 
himself has ascribed the lung disorder to his GERD, it is now 
well-established that a lay person without medical training, 
such as the veteran, is not competent to opine on medical 
matters such as the cause of a claimed disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a)(2) ["competent lay evidence" 
means any evidence not requiring specialized education, 
training or experience]. 

In short, there are uncontradicted medical opinions, namely 
the August 2001 and September 2002 VA examination reports, 
which state that the veteran's lung disorder is not likely 
related to his service-connected GERD.  The medical opinions 
against the veteran's claim appear to be based on diagnostic 
testing, which does not demonstrate damage to or restriction 
of the airway or lungs caused by GERD, as well as a non 
service-connected basis for the veteran's pulmonary 
disability, namely his history of smoking.  The third part of 
the Wallin test, medical nexus, has therefore not been met.

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
finding that the veteran's lung disorder is proximately due 
to, or the result of, his service-connected GERD and hiatal 
hernia.  The appeal is accordingly denied as to this issue.

2.  Entitlement to service connection for a heart disorder, 
claimed as secondary to service-connected GERD and hiatal 
hernia.

Factual Background

In January 1998, the veteran was diagnosed with coronary 
heart disease, hypertension, and congestive heart failure by 
A.B., M.D.  In January 1999, Dr. B. noted that the veteran's 
family had a history of stroke and high blood pressure. 

In August 1999 and April 2000 letters, R.L.C., M.D., stated 
that the veteran had a history of hypertension, possible mild 
congestive heart failure, and coronary artery disease.  Dr. 
C. asserted that stiffening of the lungs and scar tissue, 
caused by GERD, strains the heart as it is unable to move 
blood through the lungs in a normal fashion.  In a December 
2000 letter, Dr. C. stated that while GERD may cause problems 
with the lungs and trachea, he thought it was not well 
founded for GERD to cause problems with hypertension.  

At a December 1999 VA examination, the veteran complained of 
occasional left-sided, substernal chest pain with no 
relationship to external stress.  He indicated that he was 
informed that his GERD and hiatal hernia have been causing 
his heart problems.  The examiner noted that the veteran 
suffered from mild cardiomegaly and possible congestive heart 
failure.  He offered no opinion as to the etiology of the 
veteran's heart disorder. 

At his August 2001 VA examination, the veteran He complained 
of pain and tightness in his chest.  Following an 
examination, he was diagnosed with arteriosclerotic heart 
disease and congestive heart failure.  An X-ray revealed no 
enlarged heart.  The examiner stated that the veteran's 
hypertension was "more likely than not" the etiology for 
his congestive heart failure, or a large contributing factor. 

A September 2002 VA examiner stated that it was "medically 
unlikely" that the veteran's heart condition was secondary 
to his service-connected GERD. 

Analysis

The issue on appeal also involves secondary service 
connection.  As discussed below, the issue also hinges on 
evidence which may serve to link the veteran's service-
connected GERD and hiatal hernia with his heart disorder.  
For reasons and bases to be explained, the Board concludes 
that the veteran's heart disorder is not proximately due to, 
or the result of, his service-connected GERD and hiatal 
hernia.

As previously stated, in order to prevail on the issue of 
entitlement to secondary service connection, the following 
requirements must be met: (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The veteran's pertinent medical history has been 
recapitulated above.  With respect to Wallin element (1), the 
evidence of record reflects that the veteran was diagnosed 
with coronary heart disease, hypertension, and congestive 
heart failure in 1998.  That diagnosis was corroborated by VA 
examination reports dated in September 1999, October 1999, 
and August 2001.  The first element of the Wallin analysis 
has accordingly been satisfied.  

With respect to Wallin element (2), the veteran was service 
connected for GERD and hiatal hernia in June 1999.  Thus, 
Wallin element (2) has also been met.  

The question which must be answered by the Board, therefore, 
is whether there is a nexus between the veteran's heart 
disorder and his service-connected GERD and hiatal hernia.  
The veteran in essence has presented evidence in the form of 
letters from Dr. C. that GERD and hiatal hernia may cause 
pulmonary problems which in turn stress the heart and cause 
heart disease.

To some degree, the veteran's contentions concerning his 
heart disease have been addressed in connection with the 
first issue on appeal.  That is, the medical evidence, 
including diagnostic testing, has not identified any 
pulmonary scarring or other restriction due to GERD and 
hiatal hernia.  In that connection, there are two VA 
examination reports of record that indicate that the 
veteran's heart disorder is not a result of his service-
connected GERD and hiatal hernia.  In August 2001, the VA 
examiner diagnosed the veteran with arteriosclerotic heart 
disease and congestive heart failure.  The examiner did not 
state whether the veteran's heart disorder was related to his 
GERD.  Instead, it was noted that the veteran's hypertension 
was "more likely than not" the etiology for his heart 
disorder.  In conjunction, the September 2002 VA examiner 
maintained that it was "medically unlikely" that the 
veteran's heart disorder was secondary to his service-
connected GERD. 

Dr. C. had stated that the veteran suffered from mild 
congestive heart failure, but he offered no opinion as to its 
etiology.  In December 2000, Dr. C. addressed whether GERD 
would cause hypertension, but he noted that such a contention 
was not well founded.  The veteran has not presented any 
specific medical evidence which serves to link his diagnosed 
heart disorder with his service-connected GERD and hiatal 
hernia.  

In short, there are uncontradicted medical opinions against 
the veteran's claim, namely the August 2001 VA examination 
report indicating that the veteran's heart disorder is due to 
his hypertension and the September 2002 VA examination report 
asserting that the veteran's heart disorder is medically 
unlikely related to his service-connected GERD.  The third 
part of the Wallin test has therefore not been met.

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
finding that the veteran's heart disorder is proximately due 
to, or the result of, his service-connected GERD and hiatal 
hernia.  The appeal is accordingly denied as to this issue.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities

Relevant law and regulations

TDIU

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of his service- connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2001).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.

An extraschedular disability rating is warranted upon a 
finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2001).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the veteran's actual 
industrial impairment.

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2317 (1992).  The Board is bound in its decisions by the 
regulations, the Secretary's instructions, and the precedent 
opinion of the chief legal officer of VA.  38 U.S.C.A. § 
7104(c) (West 1991).

The Board further observes that being unable to maintain 
substantially gainful employment is not the same as being 100 
percent disabled.  "While the term 'substantially gainful 
occupation' may not set a clear numerical standard for 
determining TDIU, it does indicate an amount less than 100 
percent."  Roberson v. Principi, 251 F.3d 1378, 1384 (2001).

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 (1993).

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated, in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial gainful 
activity, had to be looked at in a practical manner, and that 
the thrust was whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
veteran.

Analysis

The veteran, who is 62 years of age, seeks TDIU.  He contends 
that his service-connected disabilities render him 
unemployable. 

The veteran is service-connected for GERD and hiatal hernia 
(rated 60 % disabling), PTSD (30%), tendonitis of the left 
shoulder (30 percent), diabetes mellitus (20%), peripheral 
neuropathy of the right foot (10%) and peripheral neuropathy 
of the left foot (10%).  His combined disability rating is 90 
percent.
Therefore, the veteran meets the minimum schedular criteria 
for TDIU under 38C.F.R. § 4.16.

In his written application for TDIU received in April 2000, 
the veteran stated that he had last worked full time in 
February 1999.  He identified his occupation as letter 
carrier for the U.S. Postal Service and reported that he had 
a high school education.  

After reviewing the record, and for reasons discussed 
immediately below, the Board finds that the veteran's 
service-connected disabilities are not of such severity as to 
render him unable to secure or follow substantially gainful 
employment.  In short, the record indicates that the veteran 
is not able to work due to non service-connected 
disabilities; that he was able to work despite his service-
connected disabilities; and that his service-connected 
disabilities, which are clearly numerous and cause him 
significant problems, are adequately compensated at the 90% 
level.   

The record contains no specific evidence reflecting that the 
veteran's service-connected disabilities, GERD and hiatal 
hernia, PTSD, tendonitis of the left shoulder, and diabetes 
mellitus, with associated service-connected peripheral 
neuropathy of both feet, alone or in combination have 
prohibited him from obtaining and sustaining gainful 
employment.  The medical evidence of record does describe 
specific limitations associated with the veteran's service-
connected disabilities.  This evidence does not indicate or 
suggest that these disabilities render him unable to secure 
or retain gainful employment.  

At his August 2001 VA examination, the veteran's service-
connected GERD and hiatal hernia, as well as his diabetes 
mellitus type II, were evaluated.  With respect to his GERD 
and hiatal hernia, the veteran reported that he had nausea 
and vomiting, but was unable to report how often the episodes 
occurred or what factors caused them.  He did report dull 
abdominal pain, occurring 1-2 times per week, lasting 15-45 
minutes.  Following an examination, the examiner stated that 
the effect GERD had on the veteran's usual occupation and 
daily activities was "minimal."  When discussing his 
diabetes mellitus and associated peripheral neuropathy, the 
veteran reported tingling and numbness in the bottom of his 
feet, but otherwise had no restriction of activity related to 
his diabetes.  He denied abnormal sensation and bladder or 
bowel dysfunction.  The examiner stated that the effect of 
the veteran's diabetes mellitus on his usual occupation and 
daily activities was mild.  

The most recent VA examination for PTSD, in October 1999, 
reported that the veteran's PTSD was "mild in severity."  

At an August 1998 VA examination, the functional loss of the 
veteran's left shoulder was noted to be secondary to pain and 
was severe.  While the examiner stated that the veteran was 
unable to do any work his left arm due to the shoulder's 
limitation of motion, the veteran stated that he was able to 
perform his letter carrier job by using his upper right 
extremity.  It was noted that he was normally right-handed.  

Of significance is the fact that in August 1999 and April 
2000 letters, R.L.C., M.D., stated that he had treated the 
veteran since 1994 for several disabilities, and it was the 
veteran's coronary artery disease, congestive heart failure, 
and hypertension, as well as his pulmonary problems, that 
prohibited him from working and forced him to remain 
unemployed.  None of these disabilities, which have been 
discussed above, is service connected.  

Finally, in a May 2000 statement, the veteran himself 
asserted that he had lung and heart disorders secondary to 
his service-connected GERD, and that he was therefore unable 
to work due to those secondary conditions.  

In summary, the Board finds that the preponderance of 
competent and probative evidence of record demonstrates that 
the veteran's service-connected disabilities do not prevent 
him from securing and following substantially gainful 
employment.  The bulk of the evidence indicates that the 
veteran's GERD and hiatal hernia, PTSD, tendonitis of the 
left shoulder, and diabetes mellitus with associated 
peripheral neuropathy, although having a significant impact 
on his work, do not render him unemployable.  In so 
concluding the veteran places great weight, not only on the 
VA examination reports, but on the statements of the veteran 
and his physician, Dr. C., which ascribe the veteran's 
current unemployability to non service-connected pulmonary 
and heart disorders. 

The Board has no reason whatsoever to doubt that the 
veteran's service-connected disabilities have an adverse 
impact on employability.  However, loss of industrial 
capacity is the principal factor in assigning schedular 
disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  38 
C.F.R. § 4.1 specifically states: "[g]enerally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  The 
90 percent combined disability rating which is currently 
assigned takes into consideration the significant impairment 
caused by the veteran's service-connected disabilities.

The benefit sought on appeal is accordingly denied.


ORDER

Service connection for a lung disorder, claimed as secondary 
to service-connected gastroesophageal reflux disorder and 
hiatal hernia is denied.

Service connection for a heart disorder, claimed as secondary 
to service-connected gastroesophageal reflux disorder and 
hiatal hernia is denied.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

